A homicide having been admitted or proven beyond a reasonable doubt, the presumption is that it is murder in the second degree. The presumption will prevail if there is nothing in the case to rebut it. State v. Payne, 10 Wash. 545, 39 P. 157. If defendant would reduce the crime to manslaughter, *Page 719 
the burden is on him to rebut the presumption. If the state would elevate the crime to murder in the first degree, the burden is upon it to establish the essential characteristics of that crime and the jury should be so instructed. State v. White, 10 Wash. 611,39 P. 160, 41 P. 442; State v. Melvern, 32 Wash. 7,72 P. 489; State v. Clark, 58 Wash. 128, 107 P. 1047; Statev. Totten, 67 Wash. 192, 121 P. 70; State v. Duncan,101 Wash. 542, 172 P. 915; State v. Gallagher, 4 Wash. 2d 437,103 P.2d 1100.
I dissent.